Mikoll, J.
(concurring). I agree with the majority insofar as it affirms the *734judgment of Special Term. However, I do not limit the grounds for such affirmance on those stated by the majority but would affirm on the ground that under section 5-326 of the General Obligations Law, the release executed by the plaintiff is void as against public policy. The interpretation placed on this statutory provision by the majority is too narrow. Section 5-326, insofar as relevant, reads: "Every * * * agreement * * * in or in connection with, or collateral to, any contract * * * entered into between the owner or operator * * * and the user of such facilities, pursuant to which such owner or operator receives a fee or other compensation for the use of such facilities”. The plain meaning of this language includes the spectator plaintiff herein. She not only paid a fee to use the premises but her entry into the restricted area was conditioned upon her performance in the "Powder Puff Derby” a race staged for the entertainment of the customers of the Chemung Speedrome. It cannot be seriously maintained that the owner or operator of the race track did not receive "other compensation” by reason of the plaintiff’s becoming a performer in the racing program. Voiding the release executed by this participant, in my view, clearly falls within the terms and the intent of section 5-326 of the General Obligations Law. It is also significant that this statutory provision was enacted with the specific purpose of overruling the holding of Ciofalo v Vic Tanney Gyms (10 NY2d 294), which involved the execution of a release in connection with a membership contract.